UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November 2011 Commission File Number:001-34961 SYSWIN INC. (Translation of registrant’s name into English) 9/F Syswin Building No. 316 Nan Hu Zhong Yuan, Chaoyang District Beijing 100102 The People's Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 16, 2011 Syswin Inc. By: /s/ Ray Han Name: Ray Han Title: Authorized Signatory EXHIBIT Registrant hereby incorporates into this report on Form 6-K the following exhibit: Exhibit No. Description of Exhibit Press release, dated November 15, 2011, captioned “Syswin Inc. Announces Third Quarter 2011 Unaudited Financial Results”
